Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Response to Arguments
Applicant’s arguments, see Amendment, filed 3/29/2021, with respect to TU et al (WO 2016/141282, IDS), (KR 10-1854258), and SON et al (US 2018/0181858)  have been fully considered and are persuasive.  The 35 USC 10 and 103 rejections has been withdrawn. 
	An updated search from the new amendment unable to find the new amendment claim language.  Claims 20 is reviewed and considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment to claims 1, 10 and 19, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: wherein the plurality of filters are moved on the plurality of feature maps to acquire a normalized cross correlation value between a partial area of the plurality of feature maps and the plurality of filters.
The closest prior art found: 

Lee et al (KR 10-1854258) teaches deep learning composing coevolution layer using radom filter set to reduce dimension of a feature vector through convolution layer to perform machine learning for feature vector/maps.
SON et al (US 2018/0181858) teaches convolutional neural network (CNN) processing method includes selecting a survival network in a precision convolutional network based on a result of performing a high speed convolution operation between an input and a kernel using a high speed convolutional network, and performing a precision convolution operation between the input and the kernel as detail in figure 2.
However, TU et al (WO 2016/141282, IDS), Lee et al (KR 10-1854258) and SON et al (US 2018/0181858), alone or in combination, fail to teach wherein the plurality of filters are moved on the plurality of feature maps to acquire a normalized cross correlation value between a partial area of the plurality of feature maps and the plurality of filters..
Claims 1-20 are allow and renumber to claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al (US 2016/0104058) teaches GENERIC OBJECT DETECTION IN IMAGES. Figures 2-3
Chang et al (US 2016/0163035) teaches Automatic Defect Classification Without Sampling and Feature Selection
He et al (US 9,542,621) teaches Spatial pyramid pooling networks for image processing
KIM et al (US 2017/0220891) teaches DETERMINATION METHOD AND RECORDING MEDIUM. Figures 2A-B
Wshah et al (US 2017/0372174) teaches SYSTEM AND METHOD FOR EXPANDING AND TRAINING CONVOLUTIONAL NEURAL NETWORKS FOR LARGE SIZE INPUT IMAGES. Figure 2
SON et al (US 2018/0181858) teaches CONVOLUTIONAL NEURAL NETWORK (CNN) PROCESSING METHOD AND APPARATUS. Figure 5

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663